Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 21, 2018

                                       No. 04-18-00860-CR

                             Ex parte Donald Curtis BRASSFIELD,
                                           Appellant

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 14-1899-CR-A
                          Honorable Jessica Crawford, Judge Presiding


                                         ORDER

        On October 17, 2018, Appellant Donald Curtis Brassfield filed his notice of appeal
stating his intent to appeal from the trial court’s October 10, 2018 order denying relief on his
application for writ of habeas corpus pursuant to article 11.072 of the Texas Code of Criminal
Procedure. In this accelerated appeal, the reporter’s record was due on November 1, 2018. On
November 14, 2018, appellant’s notice of appeal was filed with this Court. This Court
determined that the reporter’s record was due to be filed on November 1, 2018. Therefore, the
Clerk of this Court sent the court reporter a letter informing her that the reporter’s record was
late. On November 19, 2018, the court reporter, Lori Schmid, filed a notification of late
reporter’s record, stating that she had not received a designation of record in order to know what
record to prepare and she had not been paid for preparation of the record.

        We ORDER appellant to file written proof to this court on or before December 3, 2018
that he has filed a designation of record with court reporter Lori Schmid. See TEX. R. APP. P.
34.6(b)(1)-(2).

        Further, we ORDER appellant to provide written proof to this court on or before
December 3, 2018 that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. See TEX. R. APP. P. 37.3(c).

        If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See id.
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court